 Case 1:17-cv-03942-RER Document 95 Filed 03/29/21 Page 1 of 8 PageID #: 424




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                    _____________________
                                        No 17-CV-3942 (RER)
                                    _____________________

              PAMELLA CORTES, LETICIA GONZALES, AND ARIANA REYES,

                                                                           Plaintiffs,

                                             VERSUS


  JUQUILA MEXICAN CUISINE CORP., TEOFILA MENDEZ, AND CRISTOBAL BONILLA,

                                                                          Defendants.
                                       ___________________

                                      Memorandum & Order

                                          March 29, 2021
                                       ___________________


RAMON E. REYES, JR., U.S.M.J.:

    Plaintiffs Pamella Cortes (“Cortes”),            statutory damages, plus post-judgment
Leticia Gonzales (“Gonzales”), and Ariana            interest.    (Dkt. No.       87).     Plaintiffs
Reyes (“Reyes”) (collectively, “Plaintiffs”)         subsequently filed a motion for attorney’s
filed this suit against Juquila Mexican              fees and costs, (Dkt. No. 89), and later a
Cuisines Corp. (“Juquila”), Teofila Mendez           motion to amend/supplement/correct the
(“Mendez”),     and      Cristobal    Bonilla        affidavit in support of that motion,
(“Bonilla”) claiming multiple violations of          (Dkt. No. 92). For the reasons discussed
the Fair Labor Standards Act (“FLSA”),               herein, Plaintiffs’ motion to amend is granted
29 U.S.C. § 201 et seq., the New York Labor          and their motion for attorney’s fees is granted
Law (“NYLL”) § 190 et seq; the New York              in part.
Executive Law; the New York City Human
Rights Law; and the Equal Pay Act of 1963,                          DISCUSSION
29 U.S.C. § 206(d) et seq. (Dkt. No. 1).
                                                        I.      Attorney’s Fees
    The Court held an inquest as to Juquila’s
liability on August 5–6, 2019. (Min. Entries             The FLSA and NYLL allow prevailing
dated 8/5/19 and 8/6/19). Following the              employees to collect reasonable attorney’s
inquest, the Court found that Juquila violated       fees. 29 U.S.C. § 216(b); N.Y. Lab. Law
the FLSA and NYLL overtime provisions                § 198(4). Plaintiffs bear the burden of
and awarded damages for unpaid wages,                proving the reasonableness and the necessity
Equal Pay Act damages, and liquidated and            of the hours spent and the rates charged.
                                                     Fermin v. Las Delicias Peruanas Rest., Inc.,
                                                 1
 Case 1:17-cv-03942-RER Document 95 Filed 03/29/21 Page 2 of 8 PageID #: 425




93 F. Supp. 3d 19, 51 (E.D.N.Y. 2015). A                   Plaintiffs’ submissions reflect $116,060
district court has broad discretion to                 in attorney’s fees for a total of 288.7 hours of
determine the reasonable amount of                     work completed by three attorneys and one
attorney’s fees to be awarded. See, e.g., Arbor        law clerk. (Pls.’ Mem. at 16–17). To support
Hill Concerned Citizens Neighborhood Ass’n             their request, Plaintiffs submit the declaration
v. Cnty. of Albany, 522 F.3d 183, 190 (2d Cir.         of attorney Louis Pechman (“Pechman”).
2008); Torres v. 894 Dekalb Pizza Corp., No.           (Dkt. No. 91 (“Pechman Decl.”)). Consistent
19-CV-5750 (AMD) (SMG), 2020 WL                        with the Court’s jurisprudence, Plaintiffs also
8768258, at *9 (E.D.N.Y. Dec. 28, 2020),               submit contemporaneous billing records
R & R adopted by 2021 WL 848849 (Mar. 5,               displaying the date, timekeeper, description
2021).                                                 of the activity, and total hours worked on that
                                                       activity by the tenth of an hour. (Dkt. No. 91-
    In this Circuit, courts calculate the              1); see N.Y. Ass’n for Retarded Children, Inc.
presumptively reasonable attorney’s fees as            v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983).
the product of a reasonable hourly rate and            The billing records calculate total fees as the
hours reasonably expended on the litigation.           product of the hours that each attorney or law
See Arbor Hill, 522 F.3d at 190. As part of            clerk worked and the rates requested. (See
this analysis, courts consider case-specific           Dkt. No. 91-1). Attorney travel time was
variables (“the Johnson factors”), including:          appropriately reduced to half of their regular
                                                       rates. (See id.); Hugee v. Kimso Apartments,
       (1) the time and labor required; (2) the        LLC, 852 F. Supp. 2d 281, 302 (E.D.N.Y.
       novelty and difficulty of the                   2012) (collecting cases).
       questions; (3) the level of skill
       required to perform the legal service              A. Reasonable Hourly Rate
       properly; (4) the preclusion of
       employment by the attorney due to                    “[T]he reasonable hourly rate is the rate a
       acceptance of the case; (5) the                 paying client would be willing to pay bearing
       attorney’s customary hourly rate; (6)           in mind that a reasonable, paying client
       whether the fee is fixed or contingent;         wishes to spend the minimum necessary to
       (7) the time limitations imposed by             litigate the case effectively.” Lilly, 934 F.3d
       the client or the circumstances; (8) the        at 231 (citing Arbor Hill, 522 F.3d at 190). In
       amount involved in the case and the             this Circuit, courts generally use the
       results obtained; (9) the experience,           prevailing hourly rates in the district in which
       reputation and ability of the attorneys;        they sit. Chen v. JP Standard Constr. Corp.,
       (10) the ‘undesirability’ of the case;          No. 14-CV-1086 (MKB) (RLM), 2016 WL
       (11) the nature and length of the               2909966, at *15 (E.D.N.Y. Mar. 18, 2016)
       professional relationship with the              (citing Arbor Hill, 522 F.3d at 191), R & R
       client; and (12) awards in similar              adopted by 2016 WL 2758272 (May 12,
       cases.                                          2016). It may be appropriate to rely on rates
                                                       from another district “where the special
Arbor Hill, 522 F.3d at 186 n.3 (citing                expertise of non-local counsel was essential
Johnson v. Georgia Highway Express, Inc.,              to the case, [or] it was clearly shown that
488 F.2d 714, 717–19 (5th Cir. 1974)). These           local counsel was unwilling to take the case,
factors are “important tools” that help district       or other special circumstances.” Farbotko v.
courts identify the reasonable fees. Lilly v.          Clinton Cnty., 433 F.3d 204, 211 (2d Cir.
City of New York, 934 F.3d 222, 233 (2d Cir.           2005) (quoting Arbor Hill Concerned
2019).                                                 Citizens Neighborhood Ass’n v. Cnty. of

                                                   2
    Case 1:17-cv-03942-RER Document 95 Filed 03/29/21 Page 3 of 8 PageID #: 426




Albany, 369 F.3d 91, 96 (2d Cir. 2004) (per           regularly pay and with market rates in New
curiam)); see also Simmons v. New York City           York City; and (3) the court-developed
Transit Auth., 575 F.3d 170, 172 (2d Cir.             distinction between appropriate attorney’s
2009).                                                fees in wage-and-hour cases and other civil
                                                      rights litigation should be abandoned. (Pls.’
    “Courts in the Eastern District have              Mem. at 4–16). Plaintiffs also argue that the
recently awarded hourly rates ranging from            requested fees are appropriate under the
$300 to $450 for partners, $200 to $325 for           remaining Johnson factors, namely time and
senior associates, $100 to $200 for junior            labor required to litigate the matter, including
associates, and $70 to $100 for legal support         due to repeated delays by Defendants, and the
staff in FLSA cases.” Martinez v. New 168             degree of success obtained. (Pls.’ Mem. at
Supermarket LLC, 19-CV-4526 (CBA)                     13–14). After carefully considering each of
(SMG), 2020 WL 5260579, at *8 (E.D.N.Y.               these arguments, and for the reasons that
Aug. 19, 2020) (collecting cases), R & R              follow, I find it appropriate to reduce the
adopted by 2020 WL 5259056 (Sept. 3,                  requested hourly rates to $500 for Pechman,
2020). Plaintiffs request $100 per hour for           $325 for lead counsel Rodriguez, and $300
work completed by law clerk Maribel Lopez             for Marquez.
(“Lopez”). She provided administrative and
paralegal support for this matter. (Pechman              i.      Qualifications of PLG Attorneys
Decl. ¶ 54; Pls.’ Mem. at 7). Accordingly, the
requested rate for Lopez’s contributions is               PLG     represents   employees     and
reasonable. See LG Cap. Funding, LLC v.               management in a range of employment law
5Barz Int’l, Inc., No. 16-CV-2752 (KAM)               issues, including wage and hour claims.
(JO), 2019 WL 3082478, at *2 (E.D.N.Y.                (Pechman Decl. ¶¶ 4, 34, 47). The firm has
July 15, 2019) (collecting cases) (“In this           been recognized as “A-V rated by
District, law clerks are typically awarded fees       Martindale-Hubbell” and has been selected
at the same hourly rate as legal                      by Best Lawyers as a 2017 “Tier 1” New
paraprofessionals, or paralegals.”).                  York City law firm in the area of
                                                      “Employment Law – Individuals” as well as
    Plaintiffs request $600 per hour for              “Labor Law – Management.” (Id. ¶ 50).
Pechman and $400 per hour for attorneys
Laura Rodriguez (“Rodriguez”) and Lillian                 The Court acknowledges Pechman’s
M. Marquez (“Marquez”). (Pls.’ Mem. at 7).            significant and specialized experience, as
These rates are above those typically                 well as his reputation in this District.
awarded in wage and hour cases in this                Pechman graduated from Fordham Law
District. See, e.g., Martinez, 2020 WL                School in 1983. (Pechman Decl. ¶ 46). He has
5260579, at *8. Plaintiffs assert three primary       focused his practice on labor and
arguments in support of these rates: (1) the          employment law throughout his career.1 (Id.).
rates are commensurate with counsel’s                 In recent years, as a partner at PLG, Pechman
significant experience; (2) the rates are             has handled over 300 cases involving FLSA
consistent with what employers who retain             and NYLL claims. (Id. ¶ 48). He provides a
Pechman Law Group PLLC (“PLG”)                        detailed description of his accomplishments
                                                      and recognition by his peers. (Id. ¶¶ 48–50).
1
 Before founding PLG in January 2015, Pechman         Giardino / Lambos & Junge. He was a partner at
worked as an attorney for Skadden, Arps, Slate,       BerkeWeiss & Pechman LLP from 1996 through
Meagher & Flom LLP; Vladeck, Waldman, Elias &         2014. (Pechman Decl. ¶ 46).
Engelhard, P.C.; the Daily News; and Lambos &

                                                  3
 Case 1:17-cv-03942-RER Document 95 Filed 03/29/21 Page 4 of 8 PageID #: 427




His qualifications merit an award slightly           Real Rate Report by Wolters Kluwer (“Real
above the rates currently awarded in this            Rate Report”).
District.
                                                          Pechman asserts that “[s]ince 2013, my
    Rodriguez was the primary associate              hourly rate has been $600” and that “[o]ver
attorney on this matter. (Pls.’ Mem. at 7;           300 of my clients have paid” that rate.
Pechman Decl. ¶¶ 38, 52). She graduated              (Pechman Decl. ¶ 51). Similarly, each of
from Fordham University School of Law in             Rodriguez’s and Marquez’s hourly rates for
May 2013. (Id.). She has been involved in            all clients was $400. (Id. ¶¶ 52–53). Plaintiffs
over one hundred wage-and-hour cases in              argue that “[t]here is no basis to rely on a
which she has represented both employees             fictional market rate when counsel has a well-
and management. (Id.). She is a native               established hourly rate, paid by hundreds of
Spanish speaker, the primary language of             individuals, executives, and companies.”
Plaintiffs. (Id.). Rodriguez was selected for        (Pls.’ Mem. at 10).
“the Best Lawyers: Ones to Watch and Super
Lawyers: New York Metro Rising Stars lists               “Although the actual rate an attorney
for 2020.” (Id.). She is also an Adjunct             charges paying clients is persuasive evidence
Professor at Fordham University School of            of reasonableness, compensable attorneys’
Law where she jointly teaches with Pechman           fees must ultimately conform to market
a course called “Wage Theft: Employee                rates” for similarly experienced counsel in
Rights and Employer Responsibilities.” (Id.).        similar matters. Tatum v. City of New York,
Her qualifications merit an award at the             No. 06 Civ. 4290 (PGG) (GWG), 2010 WL
higher end of the range in this District.            334975, at *5 (S.D.N.Y. Jan. 28, 2010).
                                                     Moreover, when agreeing to pay a particular
     Marquez graduated from the George               hourly rate, the considerations of
Washington University Law School in May              management defending against FLSA and
2011. (Pechman Decl. ¶ 53). She joined PLG           NYLL claims differ from those of employees
as an associate attorney from September              bringing the claims. Cf. K.F. v. N.Y.C. Dep’t
2016 through August 2019 after five years of         of Educ., No. 10 Civ. 5465 (PKC), 2011 WL
federal clerkship experience. (Id.). Marquez         3586142, at *4 (S.D.N.Y. Aug. 10, 2011),
is fluent in Spanish. (Id.). Plaintiffs do not       adhered to as amended, 2011 WL 4684361
describe any other specialized experience or         (Oct. 5, 2011) (“The significance of a client
recognition.                                         agreed-upon rate . . . (as the product of an
                                                     arms-length negotiation) takes on less
   ii.     Consistent with Market Rates in           significance when the client knows it will
           New York City, PLG Clients                never pay that amount. Nevertheless, [the
           Actually Pay the Requested Rates          attorney’s] willingness to take the case on a
                                                     contingency fee basis is also a factor
    The Second Circuit has held that reliance        weighing in his firm’s favor.”); Cleanup N.
on hourly rates set in prior case law “may be        Brooklyn v. Brooklyn Transfer LLC, 373 F.
proper in the absence of any credible                Supp. 3d 398, 403 (E.D.N.Y. 2019) (“[I]n
evidence by the fee applicant of a higher            cases involving pro bono representation,
prevailing market rate.” Farbotko, 433 F.3d          courts look to the amounts usually charged by
at 210. Plaintiffs submit additional evidence        attorneys handling similar matters, as
for the Court’s consideration, including             opposed to rates that firms are ‘accustomed
federal and state orders in which courts             to handling for large, fee-paying clients.’”
awarded higher hourly rates and the 2018

                                                 4
    Case 1:17-cv-03942-RER Document 95 Filed 03/29/21 Page 5 of 8 PageID #: 428




(quoting Cho v. Koam Med. Servs. P.C., 524                          Plaintiffs cite to cases from only the
F.Supp.2d 202, 207 (E.D.N.Y. 2007))).                           Southern District of New York (“SDNY”) in
                                                                which courts awarded PLG’s requested rates.
     While recognizing his significant                          (Pls.’ Mem. at 4–5 (first citing Espinosa v.
experience and accolades “courts in this City                   Perez, No. 18 Civ. 8855, 2020 U.S. Dist.
have repeatedly reduced Pechman’s hourly                        LEXIS 14075, at *11 (S.D.N.Y. Jan. 27,
rate to $500 or even lower.” Hernandez v.                       2020), R & R adopted by 2020 U.S. Dist.
Boucherie LLC, No. 18 Civ. 7887 (VEC),                          LEXIS 40829 (Mar. 9, 2020); and then citing
2019 WL 3765750, at *4 (S.D.N.Y. Aug. 8,                        Augusto Corrales v. AJMM Trucking Corp.,
2019)      (collecting     cases)     (reducing                 No. 19 Civ. 4532 (LJL), 2020 WL 1911189,
Pechman’s hourly rate to “a very generous”                      at *4 (S.D.N.Y. Apr. 20, 2020)). A purely
$500); see also, e.g., Sajvin v. Singh Farm                     geographic analysis of reasonable hourly
Corp., No. 17-CV-04032 (AMD) (RER),                             rates “ignores the practical reality of
2018 WL 4214335, at *9 (E.D.N.Y. Aug. 13,                       practicing law in New York [City].” Gutman
2018) (awarding $500 per hour), R & R                           v. Klein, No. 03-CV-1570 (BMC) (RML),
adopted by WL 4211300 (E.D.N.Y. Sept. 4,                        2009 WL 3296072, at *2 n. 1 (E.D.N.Y. Oct.
2018); Eren v. Gulluoglu, LLC, No. 15-CV-                       13, 2009); see also Siracuse v. Program for
4083 (DLI) (RER) (E.D.N.Y. Aug. 28, 2018)                       the Dev. of Human Potential, No. 07-CV-
(same). Similarly, associates from PLG are                      2205 (CLP), 2012 WL 1624291, at *27 n.28
consistently awarded within the typical range                   (E.D.N.Y. Apr. 30, 2012). However, it
for this District and not more. See e.g., Sajvin,               remains that “rates in the [SDNY] are higher
2018 WL 4214335, at *9 (awarding an hourly                      than the rates in this District.” Torcivia v.
rate of $250 for an associate with                              Suffolk Cnty., 437 F. Supp. 3d 239, 252
approximately five years of experience and                      (E.D.N.Y. 2020) (citing Simmons, 575 F.3d
$175 per hour for a junior associate); Salazar                  at 177). Accordingly, fees that clients have
v. 203 Lena Inc., No. 16 Civ. 7743 (VB)                         been willing to pay PLG for its representation
(JLC), 2020 WL 5627118, at *12 (S.D.N.Y.                        in the SDNY do not counsel in favor of
Sept. 18, 2020) (reducing Rodriguez’s hourly                    awarding higher rates than courts in this
rate to $250), R & R adopted by 2020 WL                         District have consistently awarded.
6257158 (Oct. 23, 2020); Hernandez, 2019
WL 3765750, at *5 (reducing Marquez’s                               Plaintiffs also argue that, according to the
hourly rate to “a generous $300.”); Cazarez                     Real Rate Report, the mean “real rate”
v. Atl. Farm & Food Inc., No. 15-CV-2666                        charged by labor and employment attorneys
(CBA) (RML), 2017 WL 3701687, at *7                             in New York City is consistent with
(E.D.N.Y. May 31, 2017) (awarding                               Plaintiffs’ request. (Pls.’ Mem. at 6).
Marquez $250 per hour), R & R adopted by                        According to that report, the mean real rate in
2017 WL 3701479 (Aug. 25, 2017).2 I agree                       2018 for partners and associates working in
with the reasoning of these courts.                             labor and employment law in New York City

2
  Plaintiffs attempt to distinguish some of the case law        2018))). In Manley, however, the Court noted that
reducing their requested rates. They argue that courts          while “the firm’s clients regularly accept and pay the
failed to consider that paying clients regularly paid           requested hourly rates . . . counsel does not cite any
PLG for its legal services and expertise at the                 cases awarding [PLG or Pechman] the hourly rates
requested rates. (Pls.’ Mem. at 4 (first citing Manley v.       requested here.” 2017 WL 1155916, at *11 (emphasis
Midan Rest. Inc., No. 14 Civ. 1693 (HBP), 2017 WL               added). The court in Velandia reduced the requested
1155916, at *11 (S.D.N.Y. Mar. 27, 2017); and then              hourly rates as part of its “cross check” of the
citing Velandia v. Serendipity 3, Inc., No. 16 Civ. 1799        settlement. 2018 WL 3418776, at *4.
(AJN), 2018 WL 3418776, at *4 (S.D.N.Y. July 12,

                                                            5
 Case 1:17-cv-03942-RER Document 95 Filed 03/29/21 Page 6 of 8 PageID #: 429




was $682 per hour and $473 per hour,                     iii.    Distinction between Attorney’s
respectively.    (Id.).   “[A]lthough    not                     Fees in Wage-and-Hour Cases
dispositive, the Court may rely on survey                        and Other Civil Rights Litigation
evidence as a cross-check on any fee award
to ensure that it is reasonable.” Espinosa,               Plaintiffs argue that the court-developed
2020 U.S. Dist. LEXIS 14075, at *10–11               distinction between wage-and-hour matters
(awarding Pechman an hourly rate of $600             and discrimination/civil rights cases “has no
and Marquez an hourly rate of $375 after             basis in law and should not continue to be
cross checking those rates against the 2018          drawn.” (Pls.’ Mem. at 12). Regarding
Real Rate Report); see also Augusto Corrales         “discrimination/civil rights cases,” Plaintiffs
v. AJMM Trucking Corp., No. 19 Civ. 4532             compare rates awarded for civil rights
(LJL), 2020 WL 1911189, at *4 (S.D.N.Y.              litigation in the SDNY to rates awarded for
Apr. 20, 2020) (awarding Pechman’s $600              FLSA litigation in the SDNY and this
hourly rate and $225 per hour for junior             District. But the regular rates within this
associates). However, the helpfulness of the         District are not significantly different.
Real Rate Report is less than certain.               Compare Torcivia, 437 F. Supp. 3d at 252
                                                     (collecting cases) (civil rights), with
       The report’s methodology is opaque;           Martinez, 2020 WL 5260579, at *8 (FLSA).
       it claims to be based on “the actual          In this District, hourly rates for civil rights
       hours and fees law firm personnel             litigation currently range from $300–$450
       billed” from 2007–2011 but does not           per hour for partners and $100–$325 per hour
       explain whether its sample is                 for associates. Torcivia, 437 F. Supp. 3d at
       representative of the New York                252 (collecting cases). Moreover, “[t]he
       market as a whole—i.e., whether its           highest rates . . . are reserved for expert trial
       sample is skewed toward litigation            attorneys with extensive experience before
       partners working for large corporate          the federal bar, who specialize in the practice
       law firms—or how it normalizes the            of civil rights law and are recognized by their
       data. . . . Finally, in capturing data        peers as leaders and experts in their fields.”
       from 2007–2011, the report reflects           Hugee, 852 F. Supp. 2d at 299 (citing Luca v.
       historic rates more than current rates.       Cnty. of Nassau, 698 F. Supp. 2d 296, 301
                                                     (E.D.N.Y. 2010)). Hourly rates of $500 for
Hicks v. Vane Line Bunkering, Inc., No. 11           Pechman, $325 for Rodriguez, and $300 for
Civ. 8158 (KBF), 2013 WL 1747806, at *9              Marquez are comparable to fees granted in
(S.D.N.Y. Apr. 16, 2013) (referring to the           this District to civil right attorneys with
2012 Real Rate Report), aff’d sub nom. Hicks         similar experience.
v. Tug PATRIOT, 783 F.3d 939 (2d Cir.
2015). The Real Rate Report is insufficient to           As to fees awarded in “civil rights and
meet Plaintiffs’ burden to demonstrate that          employment law cases,” Plaintiffs first cite to
the requested rates conform to market rates          a case in which the Court reviewed the
for similar services—representation of               settlement agreement for fairness. Ebbert v.
employees in wage-and-hour litigation—in             Nassau Cnty., No. 05-CV-5445 (AKT), 2011
this District.                                       WL 6826121, at *16 (E.D.N.Y. Dec. 22,
                                                     2011) (“Although the Defendants have
                                                     proffered no objection to the proposed hourly
                                                     rates, the Court believes they are at the very
                                                     high end of what courts in the Eastern District
                                                     of New York typically awarded in complex

                                                 6
    Case 1:17-cv-03942-RER Document 95 Filed 03/29/21 Page 7 of 8 PageID #: 430




cases.”). In that context, the Court is still                     When a plaintiff’s billing record is
required to assess the reasonableness of the                  excessive, it is within the court’s discretion to
fees negotiated under settlement agreements;                  reduce the fees requested. See Kliger v.
however, the Court’s “fiduciary role in                       Liberty Saverite Supermarket Inc., No. 17-
overseeing the award is greatly reduced.” Id.                 CV-02520 (FB) (ST), 2018 WL 4782342, at
at *14. Moreover, an hourly rate of $500 for                  *10 (E.D.N.Y. Sept. 17, 2018), R & R
Pechman, $325 for Rodriguez, and $300 for                     adopted by 2018 WL 4783964 (Oct. 3, 2018).
Marquez fall squarely within the range that                   The Court may also reduce the requested
the courts to which Plaintiffs cite have                      hours to adjust for attorney time billed for
identified. See id. at *16 (acknowledging that                clerical or administrative tasks. Torcivia, 437
“courts have approved, in class actions where                 F. Supp. 3d at 253 (citing Lilly, 934 F.3d at
the defendants have agreed to pay the specific                234); see also Salazar, 2020 WL 5627118, at
attorneys’ fees, a lodestar based on billable                 *13 (recommending thirty percent reduction
rates of between $405 and $790 for partners                   of Pechman, Marquez, and Rodriguez’s
and $270 to $500 for associates.”); Vilkhu v.                 hours). Further, “[w]here an attorney
City of New York, No. 06-CV-2095                              repeatedly bills 0.10 hours for ‘discrete
(CPS)(JO), 2009 WL 1851019, at *5                             tasks,’ but, when taken together, it appears
(E.D.N.Y. June 26, 2009) (awarding hourly                     likely those tasks ‘occupied less than the sum
ranges ranging from $400 to $525 for                          total of the 0.10 hour increments, such a
partners), rev’d on other grounds, 372 Fed.                   practice can improperly inflate the number of
App’x. 222 (2d Cir. 2010).3                                   hours billed beyond what is appropriate.’”
                                                              Salazar, 2020 WL 5627118, at *13 (quoting
     B. Reasonable Hours Expended                             Hernandez, 2019 WL 3765750, at *6).

     The Court must next examine the                               Plaintiffs’ counsel already reduced the
contemporaneous time records and assess the                   hours expended to omit hours they
reasonableness of the hours expended based                    understood to be excessive, redundant, or
on its experience, knowledge of the case, and                 otherwise unnecessary. (Pls.’ Mem. at 15;
the evidence and arguments presented. See                     Pechman Decl. ¶¶ 6, 37). For example, they
Hugee, 852 F. Supp. 2d at 302–03. “The goal                   excluded some discussions regarding
is ‘to do rough justice, not to achieve auditing              litigation strategies and the status of the case.
perfection.’” Gleason v. Scoppetta, No. 12-                   (Pechman Decl. ¶ 42). Considering the three
CV-4123 (RJD) (RLM), 2015 U.S. Dist.                          years that PLG spent litigating this matter,
LEXIS 178305, at *22 (E.D.N.Y. Dec. 30,                       including failed settlement negotiations,
2015) (quoting Fox v. Vice, 563 U.S. 826,                     depositions, and a two-day inquest, the hours
837 (2011)), R & R adopted in relevant part                   expended are reasonable. Espinosa, 2020
by 2016 U.S. Dist. LEXIS 72753 (June 3,                       U.S. Dist. LEXIS 14075 (finding 195.2 hours
2016).                                                        reasonably expended by PLG in a case
                                                              litigated for two years, including a one-day
                                                              bench trial). Accordingly, Plaintiffs are

3
  Plaintiffs’ reliance on Kovach v. City Univ. of N.Y.,       aff’d, 519 Fed. App’x. 1 (2d Cir. 2013); and Rozell v.
No. 13 Civ. 7198 (LGS), 2015 WL 3540798, at *2–3              Ross-Holst, 576 F. Supp. 2d 527, 544–46 (S.D.N.Y.
(S.D.N.Y. June 4, 2015); KGK Jewelry LLC v.                   2008) is inapposite. (See Pls.’ Mem. at 13). As
ESDNetwork, No. 11 Civ. 9236 (LTS), 2015 WL                   discussed supra, rates in the SDNY are generally
2129703, at *4 (S.D.N.Y. May 6, 2015); Torres v.              higher than those awarded in this District. Torcivia,
Gristede’s Operating Corp., No. 4 Civ. 3316 (PAC),            437 F. Supp. 3d at 252.
2012 WL 3878814, at *4 (S.D.N.Y. Aug. 6, 2012),

                                                          7
    Case 1:17-cv-03942-RER Document 95 Filed 03/29/21 Page 8 of 8 PageID #: 431




awarded attorney’s fees in the total amount of             translation services, and inquest materials.5
$93,330.4                                                  (Dkt No. 92). In support of this request,
                                                           Plaintiffs    submitted     a    motion     to
     II.    Costs                                          amend/correct/supplement           Pechman’s
                                                           affidavit and attached six exhibits containing
    The FLSA and NYLL allow prevailing                     receipts and invoices.6 (Dkt. No. 92).
employees to collect reasonable litigation                 Plaintiffs’ receipts and invoices support the
costs. 29 U.S.C. § 216(b); N.Y. Lab. Law                   costs requested. (Dkt. Nos. 92-1 through 92-
§ 198(4). This includes “[t]he costs of                    6). Accordingly, Plaintiffs are awarded
depositions . . . where they appear to have                reasonable costs in the amount of $4,643.86.
been reasonably necessary to the litigation at
the time they were taken.” Am. Tech.                                       CONCLUSION
Ceramics Corp. v. Presidio Components,
Inc., No. 14-CV-6544 (KAM) (GRB), 2020                         Based on the foregoing, Plaintiffs’
WL 5665065, at *32 (E.D.N.Y. Sept. 23,                     motion for attorney’s fees is granted to the
2020); see also Local Civ. R. 54.1(c).                     extent that they are awarded attorney’s fees
Plaintiffs must submit receipts, invoices, or              in the amount of $93,330, and costs in the
other evidence to support the costs requested.             amount of $4,643.86.
E.g., Gesualdi v. D. Gangi Contracting
Corp., No. 18-CV-3773 (FB) (SJB), 2019                     SO ORDERED
WL 1130729, at *9 (E.D.N.Y. Feb. 11,
2019), R & R adopted by 2019 WL 1128356                    /s/ Ramon E. Reyes, Jr.
(Mar. 12, 2019); J & J Sports Prods., Inc. v.              RAMON E. REYES, JR.
Perez, No. 06-CV-480 (JG) (SMG), 2008                      United States Magistrate Judge
U.S. Dist. LEXIS 118445, at *5 (E.D.N.Y.
Mar. 5, 2008), R & R adopted by 2008 U.S.                  Dated: March 29, 2021
Dist. LEXIS 25321 (Mar. 31, 2008).                         Brooklyn, NY
     Plaintiffs seek to recover $4,643.86 in
filing fees, depositions, service of process,




4
 Pechman: $500 X 8.6 = $4,300; Rodriguez: $325 X           6
230.4 = $74,880; Marquez: $300 X 45.9 = $13,770;              The motion to amend/correct/supplement and
Lopez: $100 X 3.8 = $380.                                  attached exhibits were served on Juquila, Mendez, and
                                                           Bonilla via U.S. Postal Service on March 4, 2021.
5
  The Court acknowledges that Plaintiffs do not            (Dkt. No. 94). Juquila has not objected to the motion,
request reimbursement for all costs that its counsel       and it is within the Court’s discretion to grant it.
incurred litigating this matter, including costs for       Accordingly,        Plaintiffs’       motion        to
photocopying, printing, and postage. (Pechman Decl.        amend/correct/supplement is granted.
¶ 64).

                                                       8
